Citation Nr: 0522011	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-12 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which granted a claim for an increased rating for an 
anxiety disorder, to 30 percent, and recharacterized the 
disability as PTSD.

This case was remanded by the Board of Veterans' Appeals 
(Board) in November 2003 for further development.

The appellant, in correspondence received at the RO in July 
2004, seems to have raised a claim for service connection for 
hearing loss and tinnitus.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issue on appeal and therefore would have no effect on whether 
a rating in excess of 30 percent for PTSD is warranted.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment in that he is divorced and has worked for many 
years at a high administrative level which requires a 
graduate degree; normal self-care and normal conversation; 
normal thought process and communication; no delusions; no 
memory loss; a general numbing of responsiveness or feelings 
of attachment; auditory hallucinations of gunfire; 
flashbacks; nightmares; intrusive memories; survivor guilt; 
irritability; depression; exaggerated startle response; poor 
sleep; difficulty concentrating; and hypervigilance.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159; 4.130, 
Diagnostic Codes 9411, 9440 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected PTSD should be 
rated higher than the current 30 percent rating. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provided an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated February 7, 2004.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence must be submitted by him and 
what information and evidence would be obtained by VA.  The 
letter advised him that VA would attempt to get any relevant 
VA and private medical evidence which he identified.  The 
letter also informed him that he needed to provide enough 
information about his records so that they could be 
requested.  

The July 2002 statement of the case and January 2005 
supplemental statement of the case advised him what evidence 
was needed to establish entitlement to an increased rating 
for his PTSD and provided notice to him regarding what 
information and evidence was needed to substantiate his 
claim.

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in his possession" that pertained to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letter informed the veteran of his and 
VA's respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support his claims.  Given 
this correspondence, it is untenable that the veteran would 
have refrained from submitting any relevant evidence he might 
have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require VA to include this fourth element as part of its VCAA 
notice, is obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions as 
well as legal documents relating to his divorce and his 
interaction with a former girlfriend.  VA developed the 
appellant's service medical records and VA treatment records.  
The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two VA 
medical examinations and opinions have been obtained with 
respect to the issue on appeal.  Accordingly, the Board does 
not find that further examination is necessary.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.3 (2003).  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2003).  
However, the current level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a) (2004).

The veteran is presently assigned a 30 percent rating for his 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under which a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

The Board finds that the preponderance of the evidence shows 
that a higher evaluation of 50 percent is not warranted as 
the veteran's PTSD disability does not more closely 
approximate the criteria for that rating.  The criteria for a 
50 percent rating for PTSD are:  occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The October 2000 Vet Center evaluation and the 2001 and 2004 
VA examinations show that the veteran has social impairment.  
He reports that he withdraws from situations and people and 
the VA examiners have noted a numbing of responsiveness to 
others.  He has provided evidence that his ex-wife sought a 
divorce after obtaining a restraining order to protect 
herself from the veteran's physical abuse.  He also provided 
evidence that a girlfriend, who reported a long-term (10 
year) relationship with the veteran also obtained a 
restraining order to protect herself from the veteran's 
physical abuse in 2001.  However, the veteran reports that he 
has daily contact with his mother, and he also has contact 
with others in connection with his job.  He reports that he 
has a close friend, although he says that they do not do much 
socially, and that he has seven children but that he does not 
see them often.  

With regard to his occupational impairment, the veteran has a 
master's degree which he needs for his job as a housing 
specialist.  He has held that job for over 16 years and while 
he reports that his alcoholism has affected his work, he 
acknowledges that there are no employment actions pending 
against him.  He also maintains livestock on his property.  
Significantly, the 2004 examiner noted that the veteran 
"works in a rather high administrative level and enjoys his 
job in most ways" and that he has "performed well in 
employment."

The record reflects that the veteran was able to converse in 
a normal manner with all three evaluators, and good hygiene 
was noted.  The examination reports reflected that the 
veteran had a depressed mood, anxiety, and hypervigilance.  
The only examiner who noted panic attacks noted that the 
veteran had them in connection with his work.  All the 
evaluators did find that he had recurrent and intrusive 
distressing memories or flashbacks.  All the examiners also 
noted chronic sleep impairment and nightmares.  Lastly, the 
veteran's concentration and memory were considered intact on 
examination.

The evaluation reports reveal that the veteran had normal, 
not circumstantial, circumlocutory, or stereotyped, speech.  
There is absolutely nothing in the record to indicate any 
long-term memory impairment manifested by retention of only 
highly learned material or forgetting to complete tasks.  On 
the contrary, the veteran confirmed the 2004 examiner's 
finding of intact memory.  Likewise, there is no evidence of 
impaired abstract thinking or difficulty in understanding 
complex commands.  All the mental status evaluations noted 
logical, pertinent, and sequential thought processes.  It was 
also noted that he was able to abstract well and that he was 
highly intelligent and that he used his advanced degrees in 
his current position.  

The Board does not find that the veteran's PTSD disability 
more nearly approximates the criteria for a 50 percent 
rating.  This is so because most of the criteria for a 50 
percent rating are not met.  The only criteria for the 50 
percent rating that the record clearly does show are 
disturbed (depressed) mood, occasional panic attacks 
apparently unrelated to his experiences in Vietnam, and 
difficulty in establishing and maintaining effective social 
relationships.  However, when viewed as a whole, the 
veteran's difficulties, when considered with the other 
evidence of record, do not warrant a 50 percent rating.

The 2000 and 2001 evaluators overall found the veteran's PTSD 
impairment was "moderate".  All three evaluators assessed 
the veteran's Global Assessment of Functioning (GAF) at 50.  
DSM-IV states that a GAF score between 41 and 50, within 
which the examiners placed the veteran, represents 
"[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  However, the 
evidence of record, taken as a whole, does not reveal that 
the veteran has this type of serious symptomatology.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV) at 
46-47.  This is so because the evidence, noted above, does 
not reveal serious symptomatology or impairment in 
functioning.  While the veteran's social functioning is more 
significantly impaired, the Board cannot assign a higher 
rating solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  Because the evidence reveals at most, 
mild impairment in occupational and school functioning and 
otherwise reveals little serious symptomatology, a higher 
rating based solely on the GAF scores is not warranted. 

The record indicates that the 2004 examiner noted that the 
veteran had considered suicide and has hallucinations in that 
he at times hears foreign speech and gunshots.  Regardless, 
the Board finds that the preponderance of the evidence is 
against the claim for a 50 percent rating, in part, because 
the rest of the evidence of record does not support the 
criteria for that rating.  The evidence shows that while the 
veteran's social adaptability and integration was affected, 
his industrial adaptability skills are considered not much 
affected by his PTSD.  

Further, the record clearly shows that the veteran interacts 
on some level with at least one friend, co-workers, and his 
seven children.  In addition, he has had long-term 
relationships with at least two women.  The record does not 
show that the veteran is unable to keep a job.  On the 
contrary, all the examiners noted that the veteran has been 
employed for over 16 years by the same employer at a high 
administrative level which requires the use of his graduate 
degree.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD, his 
complaints and the current clinical manifestations of PTSD 
and any effects on the veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  All other pertinent aspects of 38 
C.F.R. Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, the evidence 
does not support a rating in excess of 30 percent.  The Board 
finds that, as the preponderance of the evidence is against 
the claim for a rating higher than 30 percent, the benefit of 
the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence indicates that the veteran has never 
been hospitalized for his PTSD and that he has worked as a 
housing specialist with the same organization for the past 16 
years.  Thus, the record does not reflect that the veteran's 
service-connected PTSD has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A claim for an increased rating for PTSD is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


